The plaintiff has sued the defendant upon a contract of marriage, and he insists, by way of excusing himself for the nonperformance, that after the contract he discovered that she was a woman of impure and unchaste habits and practices, and has attempted to prove her so. If he has succeeded to the satisfaction of the jury, it will form a complete defense for him against the action, and will not be in mitigation of the damages only. She held herself up to him as a chaste and undefiled woman. Upon this as acondition, he contracted, and surely he is released from his engagement when she is found to be otherwise, for the condition on her part is not complied with.
The jury disbelieved defendant's witnesses, and found a verdict for the plaintiff, with heavy damages, and she had judgment.
(351)